                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHNNY ACOSTA, AG7254,                               Case No. 18-cv-07180-SK (PR)
                                   7                     Plaintiff,
                                                                                              ORDER OF SERVICE
                                   8              v.

                                   9     ASHLEY MULLIGAN-PFILE,
                                  10                     Defendant(s).

                                  11          Plaintiff, a state prisoner at the Correctional Training Facility (CTF) in Soledad, California,

                                  12   has filed a pro se civil rights complaint under 42 U.S.C. § 1983 alleging that his prison doctor,
Northern District of California
 United States District Court




                                  13   Ashley Mulligan-Pfile, was deliberately indifferent to his serious medical needs in providing him

                                  14   inadequate medical care for shoulder pain for more than four years. Plaintiff specifically alleges

                                  15   that, despite the fact that Plaintiff suffered persistent pain that did not respond to prescribed pain

                                  16   medications, Dr. Mulligan-Pfile repeatedly denied requests for a referral to see a specialist and

                                  17   diagnostic tests other than x-rays, which ultimately showed that Plaintiff has a large rotator cuff

                                  18   tear that requires surgery.

                                  19          The complaint is properly before the undersigned for preliminary screening because

                                  20   Plaintiff has consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).

                                  21                                               DISCUSSION

                                  22   A.     Standard of Review

                                  23          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  24   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  25   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  26   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  27   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  28   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901
                                   1   F.2d 696, 699 (9th Cir. 1990).

                                   2           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   3   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   4   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                   5   42, 48 (1988).

                                   6   B.      Legal Claims

                                   7           Deliberate indifference to serious medical needs violates the Eighth Amendment’s

                                   8   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

                                   9   A prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of

                                  10   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.

                                  11   Brennan, 511 U.S. 825, 837 (1994). Deliberate indifference may appear when prison officials

                                  12   deny, delay or intentionally interfere with medical care, or it may be shown in the way in which
Northern District of California
 United States District Court




                                  13   prison officials provide medical care. See McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir.

                                  14   1992), overruled in part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133,

                                  15   1136 (9th Cir. 1997).

                                  16           Liberally construed, Plaintiff’s allegation (that Dr. Mulligan-Pfile repeatedly denied

                                  17   requests for a referral to see a specialist and diagnostic tests other than x-rays despite Plaintiff’s

                                  18   persistent pain that did not respond to prescribed pain medications) appears to state an arguably

                                  19   cognizable § 1983 claim for deliberate indifference to serious medical needs against Dr. Mulligan-

                                  20   Pfile and will be ordered served.

                                  21                                              CONCLUSION

                                  22           For the foregoing reasons and for good cause shown,

                                  23           1.       The clerk shall issue summons and the United States Marshal shall serve, without

                                  24   prepayment of fees, (1) a copy of the operative complaint in this matter and all attachments

                                  25   thereto, (2) a notice of assignment of prisoner case to a United States magistrate judge and

                                  26   accompanying magistrate judge jurisdiction consent or declination to consent form (requesting

                                  27   that each defendant consent or decline to consent within 28 days of receipt of service), and (3) a

                                  28   copy of this order on Dr. Ashley Mulligan-Pfile at CTF. The clerk also shall serve a copy of this
                                                                                           2
                                   1   order on Plaintiff.

                                   2          2.      In order to expedite the resolution of this case, the court orders as follows:

                                   3                  a.      No later than 90 days from the date of this order, defendants shall serve and

                                   4   file a motion for summary judgment or other dispositive motion. A motion for summary judgment

                                   5   must be supported by adequate factual documentation and must conform in all respects to Federal

                                   6   Rule of Civil Procedure 56, and must include as exhibits all records and incident reports stemming

                                   7   from the events at issue. A motion for summary judgment also must be accompanied by a Rand

                                   8   notice so that plaintiff will have fair, timely and adequate notice of what is required of him in

                                   9   order to oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice

                                  10   requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be served

                                  11   concurrently with motion for summary judgment). A motion to dismiss for failure to exhaust

                                  12   available administrative remedies (where such a motion, rather than a motion for summary
Northern District of California
 United States District Court




                                  13   judgment for failure to exhaust, is appropriate) must be accompanied by a similar notice. Stratton

                                  14   v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012); Woods, 684 F.3d at 935 (notice requirement set out

                                  15   in Wyatt v. Terhune, 315 F.3d 1108 (9th Cir. 2003), overruled on other grounds by Albino v.

                                  16   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc), must be served concurrently with motion to

                                  17   dismiss for failure to exhaust available administrative remedies).

                                  18          If defendants are of the opinion that this case cannot be resolved by summary judgment or

                                  19   other dispositive motion, they shall so inform the court prior to the date their motion is due. All

                                  20   papers filed with the court shall be served promptly on Plaintiff.

                                  21                  b.      Plaintiff must serve and file an opposition or statement of non-opposition to

                                  22   the dispositive motion not more than 28 days after the motion is served and filed.

                                  23                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  24   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  25   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                  26   be granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  27   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  28   entitled to judgment as a matter of law, which will end your case. When a party you are suing
                                                                                          3
                                   1   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   2   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   3   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   4   as provided in [current Rule 56(c)], that contradicts the facts shown in the defendant’s declarations

                                   5   and documents and show that there is a genuine issue of material fact for trial. If you do not

                                   6   submit your own evidence in opposition, summary judgment, if appropriate, may be entered

                                   7   against you. If summary judgment is granted, your case will be dismissed and there will be no

                                   8   trial. Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                   9          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                  10   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  11   prejudice. You must “develop a record” and present it in your opposition in order to dispute any

                                  12   “factual record” presented by the defendants in their motion to dismiss. Wyatt v. Terhune, 315
Northern District of California
 United States District Court




                                  13   F.3d 1108, 1120 n.14 (9th Cir. 2003). You have the right to present any evidence to show that you

                                  14   did exhaust your available administrative remedies before coming to federal court. Such evidence

                                  15   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  16   others who have personal knowledge of relevant matters; (2) authenticated documents –

                                  17   documents accompanied by a declaration showing where they came from and why they are

                                  18   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  19   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  20   personal knowledge of the matters state therein. In considering a motion to dismiss for failure to

                                  21   exhaust, the court can decide disputed issues of fact with regard to this portion of the case.

                                  22   Stratton, 697 F.3d at 1008-09.

                                  23          (The Rand and Wyatt/Stratton notices above do not excuse defendants’ obligation to serve

                                  24   said notices again concurrently with motions to dismiss for failure to exhaust available

                                  25   administrative remedies and motions for summary judgment. Woods, 684 F.3d at 935.)

                                  26                  d.      Defendants must serve and file a reply to an opposition not more than 14

                                  27   days after the opposition is served and filed.

                                  28                  e.      The motion shall be deemed submitted as of the date the reply is due. No
                                                                                         4
                                   1   hearing will be held on the motion unless the court so orders at a later date.

                                   2          3.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   3   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   4   before the parties may conduct discovery.

                                   5          4.      All communications by Plaintiff with the court must be served on defendants, or

                                   6   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                   7   defendants or defendants’ counsel.

                                   8          5.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                   9   and all parties informed of any change of address and must comply with the court’s orders in a

                                  10   timely fashion. Failure to do so may result in the dismissal of this action pursuant to Federal Rule

                                  11   of Civil Procedure 41(b).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 16, 2019

                                  14                                                    ______________________________________
                                                                                        SALLIE KIM
                                  15                                                    United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
